AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                              Eastern District of Arkansas
                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                   v.                                      )
                                                                           )
                           Anthony Hines                                          Case Number: 4:17-cr-173-DPM
                                                                           )
                                                                           )      USM Number: 33065-044
                                                                          )
                                                                          )           Latrece Gray
                                                                          )          Defendant's Attorney
THE DEFENDANT:                                                                                                     FILED
                                                                                                                U.S. DISTRICT COURT
Ill pleaded guilty to count(s)          1 of the Indictment                                                 EASTERN DlSTRICT ARKANSAS

D pleaded nolo contendere to count(s)                                                                              SEP O6 2019
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense

 18 U.S.C. § 1791(a)(2)             Possession of a Prohibited Object in P1isor1,
                                             a Class D Felony                                                  1/5/2017                   1



       The defendant is sentenced as provided in pages 2 through                 5          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          9/4/2019
                                                                          Date of Imposition of Judgment




                                                                           D.P. Marshall Jr.                      United States District Judge
                                                                          Name and Title of Judge




                                                                          Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2   Imprisonment

                                                                                                      Judgment   Page     2   of   5
 DEFENDANT: Anthony Hines
 CASE NUMBER: 4:17-cr-173-DPM

                                                             IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  12 months, consecutive to Hines's sentence in E.D. Missouri Case No. 4:15CR00211-01 RWS.




      liZI   The court makes the following recommendations to the Bureau of Prisons:

  1) designation to the available facility closest to St. Louis, Missouri, to facilitate family visitation.




      liZI   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at                                  D a.m.       D p.m.       on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                       to

 at                                                  , with a certified copy of this judgment.



                                                                                                    UNITED STA TES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 -- Supervised Release
                                                                                                       Judgment-Page .   . ... _ of
DEFENDANT: Anthony Hines
CASE NUMBER: 4:17-cr-173-DPM
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 None.




                                                     MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D You must participate in an approved program for domestic violence.     (check ifapplicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
A,.O 2458 (l~cv. 02/18)   Judgment in a Criminal Case
                          Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment-· Page       4..   of
 DEFENDANT: Anthony Hines
 CASE NUMBER: 4:17-cr-173-DPM
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties Lmder the schedule of payments on Sheet 6.


                        Assessment                      JVTA Assessment*                                             Restitution
 TOTALS               $ 100.00                      $                                  $                         $



 D The detennination of restitution is defen-ed until                         • An Amended Judgment in a Criminal Case (AO 245C) will be entered
       after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                           Total Loss**             Restitution Ordered




 TOTALS                                  $                          0.00           $                        0.00


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the                D fine     D restitution.
         D the interest requirement for the             D    fine    •     restitution is modified as follows:

  * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  ** Findings for the total amount oflosses arc required under Chapters 109A, 110, I JOA, and 113A of Title 18 for offenses committed on or
  after September 13, 1994, but before April 23, 1996.
{\O 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 6 •- Schedule of Payments

                                                                                                                Judgment -- Page      5      of
DEFENDANT: Anthony Hines
CASE NUMBER: 4:17-cr-173-DPM

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     rlJ   Lump sum payment of$           100.00                due immediately, balance due


            •liZ1   not later than                                    , or
                                                                                 liZf Fbelow; or
                    in accordance with    •    C,
                                                     •    D,     •     E, or

B     •     Payment to begin immediately (may be combined with                 oc,         OD,or         0 F below); or

C     O     Payment in equal                          (e.g., week(v. month~v. quarterZv) installments of $                             over a period of
                            (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     O     Payment in equal                         (e.g., week(v, month(v, quarterly) installments of $                          over a period of
                            (e.g., months or yecm), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     O     Payment during the tenn of supervised release will commence within                  (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ~     Special instructions regarding the payment of criminal monetary penalties:

              If Hines can't pay the special assessment immediately, then during incarceration he must pay 50 percent per
              month of all funds available to him. After release, he must pay 10 percent of his gross monthly income. Hines
              must make payments until the assessment is paid in full.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the comt.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant numbe1), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




0     The defendant shall pay the cost of prosecution.

0     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
